Citation Nr: 0122231	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to a disability rating in excess of 10 
percent for mid-back myositis.

4.  Entitlement to a disability rating in excess of 10 
percent for low back strain.

5.  Entitlement to a disability rating in excess of 10 
percent for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in February 2001.  That decision denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and insomnia.  It also granted the 
veteran's claims of entitlement to service connection for 
headaches, mid-back myositis, and low back strain.  Each of 
these disabilities were assigned disability ratings of 10 
percent.  The denials of service connection and ratings 
assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issues of entitlement to service connection for insomnia 
and entitlement to disability ratings in excess of 10 percent 
for low back strain, mid-back myositis, and headaches are 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues of entitlement to service 
connection for bilateral hearing loss has been obtained.

2.  According to August 2000 test results, the veteran 
demonstrates auditory thresholds below 40 decibels in each of 
the measured frequencies, only one threshold is at 26 
decibels or greater, and speech discrimination scores above 
94 percent in each ear.
CONCLUSION OF LAW

The veteran does not have a current disability involving 
bilateral hearing loss for which service connection could be 
granted under governing regulation.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001) and its implementing regulations 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  These new provisions 
have eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (VA cannot 
assist in the development of a claim that is not well 
grounded).  The new provisions also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
provisions are applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. at 45,620.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified at 38 C.F.R. § 3.159(a)).  The record 
shows that the veteran was notified in the original rating 
decision and the statement of the case of the reasons and 
bases for the denial of his claim.  These documents serve to 
inform the veteran of the evidence needed to substantiate his 
claim for bilateral hearing loss.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and statement of the case sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with all of VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded a VA examination in August 2000.  With respect to 
the issues of bilateral hearing loss the examination was 
thorough and contemporaneous, taking into account the records 
of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

The veteran has not referenced any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran with regard to his claim for bilateral 
hearing loss.  There is sufficient evidence of record to 
decide his claim properly.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When a chronic disease such as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112  (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. 
Schroeder et al. eds., 1988); cited in Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater, or when speech discrimination scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2001).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
interpreted the requirement of current disability thus:

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
	
In this case, the veteran does not have a current disability 
involving bilateral hearing loss, as defined by VA 
regulation.  Audiometric testing conducted during an August 
2000 VA examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
35
LEFT
15
15
5
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

As set forth above, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater, or when speech 
discrimination scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran demonstrates auditory thresholds below 40 decibels in 
each of the measured frequencies, only one threshold is at 26 
decibels or greater, and speech discrimination scores above 
94 percent are present in each ear.  Thus, he has not met the 
regulatory criteria in terms of demonstrating the presence of 
a current disability for which service connection could be 
granted under law.  His claim must therefore be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran claims that his service-connected headaches 
disorder has worsened since the August 2000 VA examination.  
The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).

The veteran also claims that he currently has insomnia that 
predated the injuries to his back.  Service medical records 
indicate that he was treated for poor sleep during service on 
one occasion.  The VA examiner found in August 2001 that the 
veteran's insomnia is secondary to the veteran's mid-back 
myositis and low back strain.  It is unclear from the 
examiner's report whether the he was diagnosing the veteran's 
complaints of sleeplessness as the separate disability of 
insomnia or whether he was merely describing symptoms related 
to the veteran's back pain that would not rise to the level 
of a separately ratable disease entity.

In the rating decision of February 2001, the RO noted that 
the veteran's insomnia had been accounted for in the rating 
of the mid-back myositis under diagnostic code 5021.  The 
criteria for rating that disease are degree of limitation of 
motion of the affected parts pursuant to 5291.  38 C.F.R. 
§ 4.71a (2000).  These criteria do not include insomnia.

The RO may have been considering impliedly the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) in its February 2001 rating 
decision.  The Board notes that although insomnia or sleep 
are not addressed specifically in the provisions of §§ 4.40 
or 4.45, the Court has held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  It is 
unclear whether the RO was including the veteran's insomnia 
noted in August 2000 as part of these considerations.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2000), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The Court, in Esteban v. Brown, 6 Vet. App. 259 
(1994), held that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

As noted above, it is unclear from the evidence of record 
whether the veteran's complaints of insomnia are: 1)  
symptoms of pain that would violate the provisions of § 4.14 
if rated separately, 2)  rise to the level of a independently 
ratable residual of the veteran's back injuries pursuant to 
Esteban; or 3) is an independent primary sleep disorder.  
These issues are inextricably intertwined with the issues of 
entitlement to increased ratings for mid-back myositis and 
low back strain.

Further evaluation is necessary to comply with the duty to 
assist.  The etiology and severity of the veteran's lack of 
sleep/insomnia must be established in order to properly 
consider the veteran's claims of entitlement to increased 
rating.  While the August 2000 VA examiner opined that the 
veteran's sleep disturbance was secondary to his service-
connected back disorders, given the paucity of findings 
contained in the report relevant to the sleep disorder, it is 
not possible to assess the functional impact of the veteran's 
lack of sleep.  

The Board notes that the veteran reports periodically taking 
Percocet when his back pain is particularly severe.  As this 
is a prescription medication, it implies the veteran has 
received treatment for his pain from a medical provider.  
There is no record of post service medical treatment attached 
to the claims folder.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for mid-back 
myositis, low back pain, insomnia, and 
headaches since his separation from 
service in February 2000.  After securing 
necessary releases, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
orthopedic examination to evaluate the 
status of the veteran's mid-back myositis 
and low back pain.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
conducted.  The examination should also 
include the ranges of motion of the 
veteran's lumbar spine, as well as a 
discussion of the normal ranges of motion 
of the lumbar spine.  All pathology shown 
on examination to be related to the 
service-connected disorders should be 
noted in the examination report.  The 
examiner is requested to obtain a 
detailed occupational history from the 
veteran.  The examiner should also 
express an opinion as to whether the 
veteran's service-connected dorsal and 
lumbar spine disorders exhibit weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.  Furthermore, the 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be include in the 
examination report.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the status of the veteran's 
headache disorder.  The examiner should 
not the frequency and severity of the 
veteran's headaches including whether 
they are "prostrating."  The claims 
folder should be made available to the 
examiner for review before the 
examination.  A complete rationale for 
any opinion expressed should be include 
in the examination report.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the etiology and severity of 
the veteran's sleep disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
characterize the nature of the veteran's 
insomnia, noting whether he has primary 
insomnia or a sleep disorder due to 
another medical condition.  The examiner 
should attempt to quantify the impact the 
veteran's insomnia using the Global 
Assessment of Functioning and Criteria in 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed. rev., 1994).  A 
complete rationale for any opinion 
expressed should be include in the 
examination report.

5.  If the veteran is found to have 
insomnia the RO should determine whether 
the medical evidence shows that such 
disorder is secondary to a service-
connected disability or whether the 
veteran is entitled to direct service 
connection for the disability.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


